Title: To John Adams from Benjamin Franklin and Thomas Jefferson, 15 June 1785
From: Franklin, Benjamin,Jefferson, Thomas
To: Adams, John


          
            Sir
            Passy June 15. 1785.
          
          Among the instructions given to the Ministers of the United states for treating with foreign powers, was one of the 11th. of May 1784. relative to an individual of the name of John Baptist Pecquet. it contains an acknowlegement on the part of Congress of his merits and sufferings by friendly services rendered to great numbers of American seamen carried prisoners into Lisbon, and refers to us the delivering him these acknowlegements in honourable terms and the making him such gratification as may indemnify his losses and properly reward his zeal. this person is now in Paris and asks whatever return is intended for him. being in immediate want of money he has been furnished with ten guineas; he expressed desires of some appointment either for himself or son at Lisbon, but has been told that none such are in our gift, and that nothing more could be done for him in that line than to mention to Congress that his services will merit their recollection if they should make any appointment there analogous to his talents. he sais his expences in the relief of our prisoners have been upwards of fifty Moidores. supposing that, as he is poor, a pecuniary gratification will be most useful to him, we propose, in addition to what he has received, to give him a hundred and fifty guineas or perhaps 4000. livres, and to write a joint letter to him expressing the sense Congress entertain of his services. we pray you to give us your sentiments on this subject by return of the first post, as he is waiting here, and we wish the aid of your counsels therein.
          We are to acknowlege the receipt of your letter of June 3. 1785. informing us of your reception at the court of London.
          We have the honour to be with the highest respect Sir / Your most obedient / and most humble servants
          
            B. FranklinTh: Jefferson
          
        